                       UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

FRANCES BLOHM                                                             PLAINTIFFS

v.                                 No. 4:18-cv-351

DIRT CHEAP ARKANSAS, LLC                                                  DEFENDANT

                                          ORDER

     The parties have settled their dispute, and the case is dismissed with prejudice.

     IT IS SO ORDERED this 21st day of January, 2020.


                                           _______________________________
                                           James M. Moody Jr.
                                           United States District Judge
